377 S.E.2d 750 (1989)
324 N.C. 327
IREDELL DIGESTIVE DISEASE CLINIC, P.A., a North Carolina Professional Association
v.
Joseph A. PETROZZA, M.D.
No. 573A88.
Supreme Court of North Carolina.
April 5, 1989.
*751 Pope, McMillan, Gourley, Kutteh & Parker by William P. Pope and Constantine H. Kutteh, II, Statesville, and Hall and Brooks by John E. Hall, Wilkesboro, for plaintiff-appellant.
Vannoy, Moore, Colvard, Triplett & Freeman by Anthony R. Triplett, North Wilkesboro, and James H. Early, Jr., Winston-Salem, for defendant-appellee.
PER CURIAM.
AFFIRMED.